DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (U.S. Patent 7,533,577).
Considering claim 1, Feng discloses an apparatus for testing a material for use in a lighter-than-air craft deployable in the stratosphere, the apparatus comprising: 
-  a base plate 366 (Figures 3D-3F; Column 6, line 65 - Column 7, line 15); and 
-  at least one ring component 364 configured to attach to the base plate to secure a portion of the material during testing (Figures 3D-3F; Column 6, line 65 - Column 7, line 15); 
-  wherein: 
-  the at least one ring component has an elliptical shape, the elliptical shape including a minor radius having a first predetermined length and a major radius having a second predetermined length (Figure 3E; Column 7, lines 3-21); 
-  the base plate 366 is configured to receive gas to inflate and pressurize the portion of the material secured by the at least one ring component (Figure 3D-3F; Column 6, line 65 - Column 7, line 45); and
-  the first predetermined length and second predetermined length are selected to impart a stress ratio up to a predetermined maximum ratio onto the portion of the material secured by the at least one ring component through a predetermined temperature range when the portion of the material is inflated to a predetermined pressure (Figure 3D-3F; Column 6, line 57 - Column 7, line 45).
	Considering claim 3, Feng discloses an elliptical ring component having first and second predetermined lengths.
The invention by Feng fails to explicitly disclose that the material includes warp and weft directions and the first predetermined length and the second predetermined length are selected based on strength limits in the warp and weft directions, respectively, of the material.
	However, the Courts have long held that the material worked upon by an apparatus, in this case the material having a warp and weft directions, is immaterial to patentability, In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (MPEP 2115).  Furthermore, since the claim is directed towards the final product of the shape of the elliptical ring component, the structure implied by the claim is limiting, but the process by which the Applicant has used to arrive at the dimensions thereof are not limiting (MPEP 2113).  Therefore, the subject matter of claim 3 is already disclosed by Feng.
	Considering claim 4, Feng discloses an elliptical ring component having first and second predetermined lengths.
The invention by Feng fails to explicitly disclose that the predetermined maximum ratio is a ratio between a strength limit of the material in a first direction of the material and a strength limit of the material in a second direction of the material.
However, since the claim is directed towards the final product of the shape of the elliptical ring component, the structure implied by the claim is limiting, but the process by which the Applicant has used to arrive at the dimensions thereof are not limiting (MPEP 2113).  Therefore, the subject matter of claim 4 is already disclosed by Feng.
Considering claim 5, Feng discloses an elliptical ring component having first and second predetermined lengths.
The invention by Feng fails to explicitly disclose that the material includes warp and weft directions and the first predetermined length and the second predetermined length are selected based on strength limits in the warp and weft directions, respectively, of the material.
	However, the Courts have long held that the material worked upon by an apparatus, in this case the material having a warp and weft directions, is immaterial to patentability, In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (MPEP 2115).  Furthermore, since the claim is directed towards the final product of the shape of the elliptical ring component, the structure implied by the claim is limiting, but the process by which the Applicant has used to arrive at the dimensions thereof are not limiting (MPEP 2113).  Therefore, the subject matter of claim 5 is already disclosed by Feng.
Considering claim 6, Feng discloses an elliptical ring component having first and second predetermined lengths.
	The invention by Feng fails to explicitly disclose that the predetermined maximum ratio is approximately 2:1.
However, since the claim is directed towards the final product of the shape of the elliptical ring component, the structure implied by the claim is limiting, but the process by which the Applicant has used to arrive at the dimensions thereof are not limiting (MPEP 2113).  Therefore, the subject matter of claim 6 is already disclosed by Feng.
Considering claim 7, Feng discloses an elliptical ring component having first and second predetermined lengths.
The invention by Feng fails to explicitly disclose that the predetermined maximum ratio corresponds to a stress state that the lighter-than-air craft is subjected to during deployment.
However, since the claim is directed towards the final product of the shape of the elliptical ring component, the structure implied by the claim is limiting, but the process by which the Applicant has used to arrive at the dimensions thereof are not limiting (MPEP 2113).  Therefore, the subject matter of claim 7 is already disclosed by Feng.
Considering claim 8, Feng discloses an elliptical ring component having first and second predetermined lengths.
The invention by Feng fails to explicitly disclose that the predetermined temperature range corresponds to a temperature range the lighter-than-air craft is expected to be exposed to during deployment.
However, since the claim is directed towards the final product of the shape of the elliptical ring component, the structure implied by the claim is limiting, but the process by which the Applicant has used to arrive at the dimensions thereof are not limiting (MPEP 2113).  Therefore, the subject matter of claim 8 is already disclosed by Feng.
	Considering claim 9, Feng discloses an elliptical ring component having first and second predetermined lengths.
The invention by Feng fails to explicitly disclose that the predetermined temperature range is between −40 Celsius to 22 Celsius.
However, since the claim is directed towards the final product of the shape of the elliptical ring component, the structure implied by the claim is limiting, but the process by which the Applicant has used to arrive at the dimensions thereof are not limiting (MPEP 2113).  Therefore, the subject matter of claim 9 is already disclosed by Feng.
Considering claim 10, Feng discloses that the at least one ring component comprises first and second gaskets (O-Rings) and the portion of the material 315 is compressed between the first and second gaskets to prevent leakage of the gas inflating and pressurizing the portion of the material (Figures 3D-3F; Column 6, line 38 - Column 7, line 28).
Considering claim 11, Feng discloses that the at least one ring component further comprises an elliptical ring 364 configured to attach the first and second gaskets O-Rings to the base plate 366 (Figures 3D-3F; Column 6, line 38 - Column 7, line 28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (U.S. Patent 7,533,577).
Considering claim 2, Feng discloses that predetermined lengths are on the order of about 2 inches, or approximately .05 meters (Column 6, lines 19-25).
Feng fails to explicitly disclose that the first predetermined length is approximately 0.35 meters and the second predetermined length is approximately 0.4 meters.
However, Feng does teach increasing the size of the specimen (Column 6, lines 17-23).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a first and second radius of approximately .35 and .4 meters, respectively, in the invention by Feng.  The Courts have long held that when the only difference between the prior art and the instant claims is a recitation of relative dimensions of the claimed device and if a device were to have the claimed dimensions that it would not perform any differently than the prior art device, then the claimed device is not patentably distinct from the prior art device, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (MPEP 2144.04 (IV)(A)).  In Feng, if the dimensions of the top plate were to have a first radius of approximately .35 meters and a second radius of approximately .4 meters, the Feng invention would simply be a larger scaled version of itself.  There is no restriction on the size of the invention, Feng merely mentions a suggested value.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (U.S. Patent 7,533,577) in view of Murphy et al. (U.S. Patent 5,992,242).
Considering claim 12, Feng fails to explicitly disclose a containment plate opposite the base plate and spaced from the ring component.
However, Murphy teaches a containment plate 45 opposite a base plate 20 and spaced from a ring component (Figure 2; Column 5, line 9 - Column 6, line 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a containment plate, as taught by Murphy in the invention by Feng.  The motivation for doing so is to provide containment of ruptured material at failure (Column 6, lines 50-66).

Allowable Subject Matter
Claims 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method for testing a material for use in a lighter-than-air craft deployable in the stratosphere having the steps of providing a base plate, providing at least one ring component that has an elliptical shape, the elliptical shape including a minor radius having a first predetermined length and a major radius having a second predetermined length, wherein the first predetermined length and second predetermined length are selected to impart a stress ratio up to a predetermined maximum ratio onto the portion of the material secured by the at least one ring component through the predetermined temperature range when the portion of the material is inflated to the predetermined pressure, attaching the at least one ring component to the base plate to secure a portion of the material therebetween, receiving, by the base plate, a gas from a gas source to inflate the portion of the material to a predetermined pressure, subjecting the portion of the material to a predetermined temperature range commensurate with operation in the stratosphere, and measuring a stress state of the portion of the material.
The prior art to Feng fails to disclose, suggest or otherwise render obvious the subject matter of a selecting minor and major radius of the elliptical shape of the ring component to impart a stress ratio up to a predetermined maximum ratio onto the portion of the material secured by the at least one ring component through the predetermined temperature range when the portion of the material is inflated to the predetermined pressure.
The IDS of 1/8/2021 fails to provide a prior art reference that discloses, suggests or otherwise renders obvious the above mentioned subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                           October 21, 2022